

Exhibit 10.44



TURTLE BEACH CORPORATION
2013 STOCK-BASED INCENTIVE COMPENSATION PLAN
OPTION AGREEMENT




This OPTION AGREEMENT (this “Agreement”), dated as of (the “Grant Date”), is by
and between Turtle Beach Corporation, a Nevada corporation (the “Company”), and
(the “Optionee”)


WITNESSETH:


WHEREAS, the Company desires to afford the Optionee an opportunity to purchase
Shares of the Company as hereinafter provided, in accordance with the provisions
of the Turtle Beach Corporation 2013 Stock-Based Incentive Compensation Plan
(the “Plan”), a copy of which is attached hereto as Exhibit A;


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:


1.Grant of Option. The Company hereby grants to the Optionee a Non-Qualified
Stock Option (the “Option”) to purchase shares of the Company’s common stock
(the “Shares”). The Option is in all respects limited and conditioned as
hereinafter provided, and is subject in all respects to the terms and conditions
of the Plan now in effect and as it may be amended from time to time.
2.    Purchase Price. The exercise price of the Shares covered by the Option
shall be $ per Share (the “Option Price”).
3.    Option Term. Unless earlier terminated pursuant to any provision of the
Plan or this Agreement, the Option shall expire on (the “Expiration Date”). The
Option shall not be exercisable after the Expiration Date.
4.    Vesting. [The Option is vested and exercisable with respect to underlying
Shares as of the Grant Date.] Subject to the Optionee’s continuing employment in
good standing with the Company or any Subsidiary or Affiliate, the Option shall
vest and become exercisable with respect to of the remaining underlying Shares
on the 1st day of each month thereafter. In addition, any unvested portion of
the Option that has not been forfeited as provided herein shall vest immediately
prior to the consummation of a Change in Control.
5.    Effect of Termination of Service. If the Optionee ceases to be employed by
the Company or any Subsidiary or Affiliate for any reason, the unvested portion
of the Option shall immediately cease to vest and be forfeited with no
compensation due to the Optionee, and, unless the Optionee is terminated for
cause, the vested portion of the Option shall remain




--------------------------------------------------------------------------------



exercisable until the earlier of (i) the date that is three months following the
Optionee’s termination date and (ii) the Expiration Date.
6.    Change in Control. Any outstanding, unexercised portion of the Option
shall be cancelled immediately upon the consummation of a Change in Control. If
the Option Price per Share is greater than the consideration being paid per
Share in such Change in Control, the Company shall have no further obligation to
the Optionee hereunder. If the Option Price per Share is less than the
consideration being paid per Share in such Change in Control, the Company shall
pay the Optionee an amount equal to the product of (i) the excess of the
consideration being paid per Share in such Change in Control over the Option
Price per Share and (ii) the number of Shares underlying the unexercised portion
of the Option, whether or not vested, as soon as practicable following such
Change in Control.
7.    Method of Exercise. The Optionee may exercise the Option by delivering
notice to the Company in a form specified or accepted by the Committee and
signed by the Optionee or the person then having the right to exercise the
Option, specifying the number of Shares with respect to which the Option is
being exercised and the Option Price per Share, and paying to the Company the
aggregate Option Price. The aggregate Option Price must be paid within three
days of the date of exercise: (i) in cash, (ii) with the proceeds received from
a broker-dealer whom the Optionee has authorized to sell all or a portion of the
Shares covered by the Option, or (iii) with the consent of the Committee, in
whole or in part in Common Stock held by the Optionee and valued at Fair Market
Value on the date of exercise. The Option may be exercised only for a whole
number of Shares.
8.    Transferability of Option. Except as provided in the Plan, the Option is
not assignable or transferable, in whole or in part, by the Optionee other than
by will or by the laws of descent and distribution and, during the lifetime of
the Optionee, the Option shall be exercisable only by the Optionee or, in the
event of his or her disability, by his or her guardian or legal representative.
9.    Rights as a Shareholder. The Optionee shall have no rights of a
shareholder with respect to the Shares underlying the Option (including no right
to receive dividends or to vote shares) unless and until such Shares are
transferred to the Optionee upon the exercise of the Option.
10.    No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Optionee any right to be retained in any position with the
Company or any Subsidiary or Affiliate. Further, nothing in the Plan or this
Agreement shall be construed to limit the discretion of the Company or any
Subsidiary or Affiliate to terminate the Optionee’s employment or other
service-relationship, at any time, with or without cause.
11.    Plan Terms; Definitions. This Option is issued under the Plan and
governed by its terms. Except as specifically set forth herein, in the event of
any inconsistency in the Plan and this Agreement, the Plan’s terms control. Any
term capitalized herein that is not separately defined shall have the meaning
set forth in the Plan.

-2-



--------------------------------------------------------------------------------



12.    Governing Law. To the extent that Federal laws do not otherwise control,
the validity and construction of this Agreement shall be construed and enforced
in accordance with the laws of the State of California, but without giving
effect to the choice of law principles thereof.
13.    Withholding of Taxes. Prior to the issuance of Shares upon the exercise
of the Option, the Optionee must make arrangements satisfactory to the Company
to pay or provide for any applicable federal, state and local withholding
obligations of the Company. The Optionee may satisfy any federal, state or local
tax withholding obligation relating to the exercise of the Option by tendering a
cash payment or, with the prior consent of the Committee in its sole discretion,
by (a) authorizing the Company to withhold Shares from the Shares otherwise
issuable to the Participant as a result of the exercise of the Option; provided,
however, that no Shares are withheld with a value exceeding the minimum amount
of tax required to be withheld by law; or (b) delivering to the Company
previously owned and unencumbered shares of Common Stock. The Company has the
right to withhold such amounts from any compensation paid to a Participant.
14.    Entire Agreement; Receipt of Documents. This Agreement and the Plan set
forth the entire understanding of the parties hereto and supersede all prior
agreements, arrangements, and communications, whether oral or written,
pertaining to the subject matter hereof. The Optionee hereby acknowledges
receipt of a copy of the Plan and this Agreement, represents that he or she has
read and understands the terms and provisions thereof, and accepts the Option
subject to all the terms and conditions of the Plan and this Agreement.
15.    Counterparts. This Agreement may be executed and delivered in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
This Agreement shall become effective only when counterparts have been executed
and delivered by all parties whose names are set forth on the signature page(s)
hereof. Any signature delivered by fax or in pdf format shall have the same
force and effect as an original signature.




[Signature Page Follows]

-3-



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer, and the Optionee has hereunto set his or her hand
and seal, all as of the day and year first above written.


OPTIONEE    TURTLE BEACH CORPORATION




____________________________    By:__________________________________
Optionee’s Signature    Title:




____________________________    _____________________________________
Date    Date




[EXHIBIT A – COPY OF PLAN]

-4-

